DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in the instant application. Claims 14-20 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-3 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election of Group I, currently claims 1-13, in the reply filed on 01/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and is therefore made FINAL.
	Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/31/2022.

Priority
	The U.S. effective filing date has been determined to be 07/17/2020, the filing date of the instant application. Applicant's claim for a priority date of, 07/24/2019, the filing date of document DE-102019120020.2, is acknowledged, however no English translation has been provided. Accordingly, priority to this document is cannot be afforded at this time.

Information Disclosure Statement
	The information disclosure statement(s) submitted on 07/17/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JURGENS (US 2004/0180005; published September, 2004).
Applicant Claims
	Applicant claims an apparatus for continuous production of nanoparticles, the apparatus comprising: (i) a line adapted to convey water at a flow velocity; and (ii) an introduction system arranged at an angle to the line and configured to introduce at least one dissolved substance into the line such that nanoparticles are produced in the flowing water (instant claim 1).
Disclosure of the Prior Art
	JURGENS discloses methods for the production of nanodispersions, in which at least two metered partial streams are brought together in such a way that they are subject to thorough mixing caused by turbulence (see whole document, particularly the title & abstract). JURGENS further discloses that the “at least two metered partial streams are brought together in such a way that they undergo mixing caused by turbulence, characterized in that the partial streams have a flow rate in the range from 0.1 to 500 ml/h and the mixed stream has an overall flow rate in the range from 1 ml/h to 500 ml/h, preferably in the range from 10 to 200 ml/h, and in that, during the turbulent mixing, a disperse phase is produced with a dispersity in the range from 0.1 to 5000 nm, preferably in the range from 10 to 1000 nm, and, especially preferred, in the range from 10 to 200 nm.” ([0035])(instant claims 10-11).
	JURGENS discloses that “The method according to the invention is especially suitable for the production of phospholipid adducts as disperse phase, which can be used as pharmaceutical formulations. It was found that when phospholipids dissolved in water-miscible organic media (first partial stream) are mixed with water (second partial stream) without further additions, using the method according to the invention, phospholipid adducts form that have a dispersity in the nanometer range and can be used as pharmaceutical formulations.” [emphasis added]([0067])(instant claim 1, “a line adapted to convey water at a flow velocity”). And that “In a preferred embodiment, the concentrate therefore contains a phospholipid or a mixture of several phospholipids dissolved in a water-miscible organic solvent. This can consist of an anhydrous mixture of 10 to 50, preferably 25 to 35 parts by weight ethanol with 50 to 90, preferably 65-75 parts by weight polyethylene glycol 400 (PEG 400).” ([0068])(instant claim 1, at least one dissolved substance”; instant claim 2, “a surface active agent”).
	JURGENS discloses that “FIG. 1 shows a preferred embodiment of a static mixer for carrying out the method according to the invention. The mixer is known from WO 99/32175, FIG. 3. Mixer 3 comprises a housing with a first channel 13a and a second channel 13b, a nozzle region 9, 10, 11 and a discharge channel 12. The first channel 13a and the second channel 13b serve as feed lines for the partial streams and 1a and 1b. In the preferred application, the organic, water-miscible concentrate containing the phospholipid is supplied to the mixer as partial stream 1b via feed channel 13b. The continuous phase enters the mixer as partial stream 1a via channel 13a and is accelerated by the constriction of channel 9 into the nozzle 11. A metered amount of the concentrate is added here. After nozzle 11, in zone 10 the two streams 1a and 1b are mixed intimately by intensive longitudinal mixing, and they then leave the mixer as mixed stream 5 via the following discharge channel 12. Discharge channel 12 is arranged in the extension of the first feed channel 13a at an angle of 90° to the second feed channel 13b.” ([0089]).

    PNG
    media_image1.png
    765
    538
    media_image1.png
    Greyscale

(instant claim 1, “an introduction system arranged at an angle to the line and configured to introduce at least one dissolved substance into the line such that nanoparticles are produced in the flowing water.”; instant claim 2, “the system comprises a pipet tip, a tube or a capillary”; instant claim 4, “the introduction system is arrange at an orthogonal angel to the line” (i.e. 1b is arranged at a 90° to 1a)). Regarding instant claim 12, Figure 1 in JURGENS clearly depicts the introduction system (i.e. 1b is arranged at a 90° to 1a) as penetrating the line (1a) to a depth of 50% at 11. Regarding instant claim 8, JURGENS clearly indicates that the nanoparticles include pharmaceutical active agents as solid substances dissolved in solvents ([0100], [0108], [0134], claim 13)(instant claim 8). JURGENS further discloses the use of a pump adapted to effect the flow velocity: “The two solutions are each drawn into a 50 ml Perfusor® syringe and each is inserted in a Perfusor® Compact syringe pump. The syringes are FIG. 1 connected to a mixer according to with a nozzle cross-section of 100 µm by hoses, and the inlets of the mixer are provided with non-return valves.” ([0112])(instant claim 9).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over JURGENS (US 2004/0180005; published September, 2004) in view of LIM (US 2015/0174549).
Applicants Claims
	Applicant claims an apparatus for continuous production of nanoparticles, the apparatus comprising: (i) a line adapted to convey water at a flow velocity; and (ii) an introduction system arranged at an angle to the line and configured to introduce at least one dissolved substance into the line such that nanoparticles are produced in the flowing water (instant claim 1).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
           JURGENS discloses methods for the production of nanodispersions, in which at least two metered partial streams are brought together in such a way that they are subject to thorough mixing caused by turbulence, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JURGENS is that JURGENS does not expressly teach the introduction system comprises at least two systems (instant claim 5) wherein the second system at least partially surrounds the first.
	JURGENS clearly does disclose the two systems are fluidically connected together (see, e.g. Figure 1; and [0094])(instant claim 7).
	LIM teaches a simple and versatile coaxial turbulent jet mixer that can synthesize a range of nanoparticles at high throughput (see whole document, particularly the title & abstract). LIM teaches “The coaxial turbulent jet mixer is simple and versatile platform for synthesis of various types of nanoparticles. As a proof of concept, the synthesis of PLGA-PEG nanoparticles, lipid vesicles, iron oxide nanoparticles, polystyrene nanoparticles, and siRNA/PEI polyplex nanoparticles that are widely used for biomedical applications were demonstrated. In addition, various functional agents including anti-cancer drug, insulin, fluorescent dye, and siRNA could be encapsulated while the nanoparticles were prepared. This mixer design can be used to synthesize the other type of nanoparticles and microparticles.” ([0083]). And that “Multiple flows can be combined to create more complex nanoparticles or mixtures. The multiple flows can have three or more flows. The multiple flows can be introduced in parallel, or in series or sequentially. Different configurations can produce nanoparticle compositions having core-shell nanoparticle designs, or mixed compositions.” ([0085]).
	LIM further teaches that: “Referring to FIG. 17, 

    PNG
    media_image2.png
    385
    742
    media_image2.png
    Greyscale

a mixer can include conduit 10 having flow C, into which a coaxial flow with flow B is introduced. A mixer can also include flow A which is introduced to a conduit having flow B. Flow A can be a coaxial flow with flow C as is flow B. Nozzle 20 introduces flow A into conduit 10. Nozzle 30 can introduce flow B into flow C in conduit 10. Nozzles 20 and 30 can enter conduit 10 from the same direction.” ([0085])(instant claims 5-6). And further teaches that the entry point for B can be from the side: 

    PNG
    media_image3.png
    342
    800
    media_image3.png
    Greyscale

(instant claim 4, “at an orthogonal angel to the line”).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce nanoparticles using an apparatus configured for the continuous production of the same including an line adapted to convey water and another to introduce at least one dissolved substances such as drug species and a phospholipid surfactant species, as suggested by JURGENS, and further to include a coaxial arrangement for introducing multiple dissolved substances for the production of more complex nanoparticles, as suggested by LIM, in order to produce the best possible apparatus for high throughput continuous production of nanoparticles.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JURGENS (US 2004/0180005; published September, 2004) in view of LIM (US 2015/0174549; published June, 2015) as applied to claims 1-12 above, and further in view of CHANG (US 2012/0001356; published January, 2012).

Applicants Claims
	Applicant claims an apparatus for continuous production of nanoparticles, the apparatus comprising: (i) a line adapted to convey water at a flow velocity; and (ii) an introduction system arranged at an angle to the line and configured to introduce at least one dissolved substance into the line such that nanoparticles are produced in the flowing water (instant claim 1). Applicant further claims the apparatus includes a heating unit configured to set a temperature of the apparatus at least in a region in which the introduction system is arranged (instant claim 13).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	JURGENS discloses methods for the production of nanodispersions, in which at least two metered partial streams are brought together in such a way that they are subject to thorough mixing caused by turbulence, as discussed above and incorporated herein by reference.
LIM teaches a simple and versatile coaxial turbulent jet mixer that can synthesize a range of nanoparticles at high throughput, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JURGENS/LIM is that JURGENS/LIM do not expressly teach the inclusion of a heater (instant claim 13).
	JURGENS does teach that the a characteristic number K can be calculated from equation 1, and that “As well as the aforementioned parameters, it depends to a lesser extent on the precise nozzle geometry, the surface condition of the walls, the temperature and the interfacial tension between the partial streams used.” ([0037] to [0039]). However, JURGENS does not expressly teach the inclusion of a heating unit configured to set a temperature.
	CHANG teaches an apparatus for continuous-flow injection and material synthesis including with reference to nanoparticle synthesis (see whole document, particularly the title and abstract). CHANG further teaches including a heating means in the introduction system (Figure 1, 150; [0065]).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce nanoparticles using an apparatus configured for the continuous production of the same including an line adapted to convey water and another to introduce at least one dissolved substances such as drug species and a phospholipid surfactant species, as suggested by JURGENS, and further to include a coaxial arrangement for introducing multiple dissolved substances for the production of more complex nanoparticles, as suggested by LIM, in order to produce the best possible apparatus for high throughput continuous production of nanoparticles, and further to introduce a heating unit for controlling the temperature of the reaction solution introduced through the introduction system, as suggested by CHANG, as the nanoparticle production depends, in part, on the temperature as taught by JURGENS.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nunes et al. ("Dripping and jetting in microfluidic multiphase flows applied to particle and fibre synthesis," 2013, IOP Publishing; Journal of Applied Physics D: Applied Physics, Vol. 46, No. 114002, pp. 1-20) is cited as teaching different flow regimes for the production of nanoparticles (see whole document, particularly Figure 1 and accompanying text); and Xie et al. ("Fabrication of PLGA nanoparticles with a fluidic nanoprecipitation system," 2010, Journal of Nanobiotechnology, Vol. 8, No. 18, pp. 1-7) is cited as teaching nanoparticle production using a side inlet Fluidic NanoPrecipitation System (see whole document, particularly Figure 1, and accompanying text).
	Claims 1-13 are pending and have been examined on the merits. Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1); and claims 1-13 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619         


/TIGABU KASSA/Primary Examiner, Art Unit 1619